DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-12, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tomlin (US 2017/0075807) and  Kim (US 2018/0129599, filed 2017, different assignee). 
Claim 1. A method for data consolidation in a memory system, the method comprising: 
selecting a source block for data consolidation from a plurality of memory blocks in the memory system; (Tomlin teaches: “According to one embodiment, allocation, erasure and garbage collection may be carried out at the S-Block level.”  Tomlin paragraph 0030.  “As shown therein, the data in the User S-Block Information 906 may be scanned to select the "best" S-Block to garbage collect. There are a number of criteria that may be evaluated to select which S-Block to garbage collect. For example, the best S-Block to garbage collect may be that S-Block having the largest amount of free space and the lowest Program Erase (PE) count. Alternatively, these and/or other criteria may be weighted to select the S-Block to be garbage collected.”  Tomlin paragraph 0050.  “Thereafter, as shown at B195, the logical pages that were thus determined to be valid may be written to second physical pages (i.e., different than the first physical pages). For example, the logical pages determined to be valid may be written to an S-Block that is different from the S-Block currently being garbage collected.”  Tomlin paragraph 0062.) determining a first logical group in the source block by reading a physical-to-logical address mapping table associated with the source block and matching a logical group number stored in the physical-to-logical address mapping table with a logical group number associated with a memory fragment stored in a memory block; (“S-Journals may contain mapping information for a given S-Block and may contain the Physical-to-Logical (P2L) information for a given S-Block. FIG. 5 is a block diagram showing aspects of an S-Journal, according to one embodiment. As shown therein, each S-Journal 502 covers a predetermined physical region of the non-volatile memory such as, for example, 32 E-Pages as shown at 506, which are addressable using 5 bits. Each S-Journal 502 may be identified by an S-Journal Number, which may be part of a header 504 that could include other information about the S-Journal. The S-Journal Number may comprise a portion of the address of the first physical page covered by the S-Journal. For example, the S-Journal Number of S-Journal 502 may comprise, for example, the 27 Most Significant Bits (MSb) of the first E-Page address covered by this S-Journal 502.”  Tomlin paragraph 0039.  See also Tomlin figure 6 and description.  “The method, as shown in FIG. 19, may comprise maintaining, in the plurality of non-volatile memory devices, a plurality of journals defining physical-to-logical page correspondences and comprising a plurality of journal entries. Each entry may associate one or more physical pages to a logical page, as shown at Block B191. Block B192 calls for garbage collection to be performed according to (at least) Blocks B193-B196. As shown at B193, entries of one or more of the plurality of journals may be read. As shown at B194, the validity of each logical page referenced by the read entries may then be determined through a comparison with a corresponding entry in the address translation map, such as shown at 1002. The logical pages referenced by the read entries of the address translation map 1002 may be stored in first physical pages (e.g. E-Pages). Thereafter, as shown at B195, the logical pages that were thus determined to be valid may be written to second physical pages (i.e., different than the first physical pages). For example, the logical pages determined to be valid may be written to an S-Block that is different from the S-Block currently being garbage collected.”  Tomlin paragraph 0062.) loading into a cache a first logical-to-physical address mapping table, comprising a first group address table (GAT), associated with the first logical group; (“Now that S-Block 15 has been selected for GC, the S-Journal Map (see 912 in FIG. 9B) may be consulted (e.g., indexed into by the S-Block number) to find the location in non-volatile memory (e.g., E-Page address) of the corresponding S-Journals for that S-Block. To illustrate an example, one S-Journal pointed to by the S-Journal Map 912 is located using the S-Journal Number (27 MSb of E-Page address), and read into the buffer 1006, as shown in FIG. 10. That is, the one or more E-Pages in the System S-Block 1012 pointed to by S-Journal Map 912 are accessed and the S-Journal stored beginning at that location may be read into the buffer 1006. In one embodiment, the S-Journal map also contains the length of the S-Journal since an S-Journal may span one or more E-Pages. An S-Journal may be quite large and, therefore, may be read in pieces and processed as available. [0052] Thereafter, each P2L entry in the S-Journal in the buffer 1006 may then be compared to the corresponding entry in the logical-to-physical address translation map 1002. For each entry in the S-Journal in the buffer 1006, it may be determined whether the physical address for the L-Page of that entry matches the physical address of the same L-Page in the corresponding entry in the logical-to-physical address translation map 1002. If the two match, that entry in the S-Journal is valid. Conversely, if the address for the L-Page in the S-Journal does not match the entry for that L-Page in the logical-to-physical address translation map, that entry in the S-Journal is not valid. . . . The logical-to-physical address translation map 1002 may then be updated, generating a new E-Page starting address for the valid data read into the buffer 1006.”  Tomlin paragraphs 0051-0053.
Tomlin implies but does not expressly state that the logical-to-physical translation table is loaded into the cache when modified. 
Kim teaches: “In a case in which the extracted PPN is modified (e.g., the data is changed), the unpacker/packer 125 generates a new FTL mapping table including the modified PPN. Thereafter, the unpacker/packer 125 packs the new FTL mapping table into the unit size that can be processed by the CPU 110 and transmits the packed new FTL mapping table through the cache 127 to the memory 130.” Kim paragraph 0081.  “[0084] The cache 127 may temporarily store data exchanged with the memory 130 and addresses. More specifically, the cache 127 may temporarily store the FTL map address generated by the FTL map address generator 123 and the FTL mapping table received from the memory 130. [0085] In a case in which the CPU 110 calls the same LPN more than once, the cache 127 may transmit the FTL mapping table stored in the cache 127 to the unpacker/packer 125, instead of accessing the memory 130. That is, if the FTL map address temporarily stored in the cache 127 matches a newly-received FTL map address, i.e., if a cache hit occurs, the access to the memory 130 may be omitted and the FTL may be read from the cache 127. As a result, any delays that may be caused by accessing the memory 130 may be reduced, and the operating speed of the memory controller 100 may be improved.”  Kim paragraphs 0084 and 0085.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Kim before the effective filing date as an instance of (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; The prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement” (the improvement being faster access at a finer granularity).  The prior art contained a known technique that is applicable to the base device (method, or product) (caching of mappings is applicable to the mappings of the primary reference). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (one of ordinary skill in the art would have recognized that cached mappings are can be more quickly accessed). See MPEP § 2143(I)(D).)
identifying valid memory fragments of the source block that are associated with the first logical group based on whether, for the memory fragments of the first logical group, corresponding memory fragment entries in the first logical-to-physical address mapping table, having been loaded in to the cache, point to the source block for the memory fragments of the first logical group; and consolidating the identified valid memory fragments associated with the first logical group. (With respect to claim interpretation, the recited “fragments” read on the pages taught in the prior art.  The above language is obvious in view of Tomlin and Kim.  Tomlin teaches: “Thereafter, each P2L entry in the S-Journal in the buffer 1006 may then be compared to the corresponding entry in the logical-to-physical address translation map 1002. For each entry in the S-Journal in the buffer 1006, it may be determined whether the physical address for the L-Page of that entry matches the physical address of the same L-Page in the corresponding entry in the logical-to-physical address translation map 1002. If the two match, that entry in the S-Journal is valid. Conversely, if the address for the L-Page in the S-Journal does not match the entry for that L-Page in the logical-to-physical address translation map, that entry in the S-Journal is not valid.”  Tomlin paragraph 0052.  “According to one embodiment, as valid entries are found in the S-Journal whose entries are being parsed and compared, the referenced L-Pages may be read out of S-Block 15 and written to the buffer 1006, as shown in FIG. 11. The same process may be used for other S-Journals covering S-Block 15 until the entire S-Block is processed. As also shown in FIG. 11 at reference 1008, S-Block 15 now contains only invalid data. This is because the data indicated as valid by entries in S-Journals for S-Block 15 have been preserved and will soon be moved to a new S-Block.”  Tomlin paragraph 0053.  Kim teaches: “[0084] The cache 127 may temporarily store data exchanged with the memory 130 and addresses. More specifically, the cache 127 may temporarily store the FTL map address generated by the FTL map address generator 123 and the FTL mapping table received from the memory 130. [0085] In a case in which the CPU 110 calls the same LPN more than once, the cache 127 may transmit the FTL mapping table stored in the cache 127 to the unpacker/packer 125, instead of accessing the memory 130. That is, if the FTL map address temporarily stored in the cache 127 matches a newly-received FTL map address, i.e., if a cache hit occurs, the access to the memory 130 may be omitted and the FTL may be read from the cache 127. As a result, any delays that may be caused by accessing the memory 130 may be reduced, and the operating speed of the memory controller 100 may be improved.”  Kim paragraphs 0084 and 0085.  The motivation to combine above applies equally for this limitation.)
Claim 2. The method of claim 1, wherein 
the first logical-to-physical address mapping table includes a plurality of memory fragment entries and, for each of the plurality of memory fragment entries, an indication of a corresponding memory block, and memory fragment entries included in the first logical-to-(This reads on a logical to physical table with logical entries for pages (fragment) and physical entries for pages/blocks (note that the physical location of a page is in its block).  “FIG. 9A shows relationships among the logical-to-physical address translation map, the S-Journal map and S-Blocks, according to one embodiment. Reference 902 denotes an entry in the logical-to-physical address translation map (stored in DRAM in one embodiment). According to one embodiment, the logical-to-physical address translation map may be indexed by L-Page number, in that there may be one entry 902 per L-Page in the logical-to-physical address translation map. The physical address of the start of the L-Page in the flash memory and the size thereof may be given in the map entry 902; namely by E-Page address, offset within the E-Page and the size of the L-Page. As noted earlier, the L-Page, depending upon its size, may span one or more E-Pages and may span F-Pages and F-Blocks as well.  [0045] As shown at 904, the volatile memory (e.g., DRAM) may also store a System Journal (S-Journal) map. An entry 904 in the S-Journal map stores information related to where an S-Journal is physically located in the non-volatile memory. For example, the 27 MSbs of the E-Page physical address where the start of the L-Page is stored may constitute the S-Journal Number (as previously shown in FIG. 5). The S-Journal map entry 904 in the volatile memory may also include the address of the S-Journal in non-volatile memory, referenced in system E-Pages. From the S-Journal map entry 904 in volatile memory, System S-Block Information 908 may be extracted. The System S-Block Information 908 may be indexed by System S-Block (S-Block in the System Band) and may comprise, among other information regarding the S-Block, the size of any free or used space in the System S-Block.”  Tomlin paragraphs 0044-0045.  Note that the “S-Block” stands for “super block” which is a grouping.)
Claim 3. The method of claim 2, wherein 
the first logical-to-physical address mapping table includes 1024 memory fragment entries.  (Tomlin teaches: “A page in an SSD is typically 8-16 kilobytes (KB) in size and a block consists of a large number of pages (e.g., 256 or 512).”  Tomlin paragraph 0002.  “FIG. 1 shows aspects of a conventional Logical Block Addressing (LBA) scheme for an SSD. As shown therein, a map table 104 contains one entry for every logical block 102 defined for the data storage device's flash memory 106. For example, a 64 GB SSD that supports 512 byte logical blocks may present itself to the host as having 125,000,000 logical blocks. One entry in the map table 104 contains the current location of each of the 125,000,000 logical blocks in the flash memory 106. In a conventional SSD, a flash page holds an integer number of logical blocks (i.e., a logical block does not span across flash pages). In this conventional example, an 8 KB flash page would hold 16 logical blocks (of size 512 bytes). Therefore, each entry in the logical-to-physical map table 104 contains a field 108 identifying the flash die on which the logical block is stored, a field 110 identifying the flash block on which the logical block is stored, another field 112 identifying the flash page within the flash block and a field 114 identifying the offset within the flash page that identifies where the logical block data begins in the identified flash page.”  Tomlin paragraph 0004.)
Claim 4. The method of claim 2, wherein 
the identifying, using logical numbers of logical groups included in the first logical-to-physical address mapping table, valid memory fragments of the source block that are associated with the first logical group includes identifying memory fragments entries that indicate memory fragments corresponding to the source block.  (“Thereafter, each P2L entry in the S-Journal in the buffer 1006 may then be compared to the corresponding entry in the logical-to-physical address translation map 1002. For each entry in the S-Journal in the buffer 1006, it may be determined whether the physical address for the L-Page of that entry matches the physical address of the same L-Page in the corresponding entry in the logical-to-physical address translation map 1002. If the two match, that entry in the S-Journal is valid. Conversely, if the address for the L-Page in the S-Journal does not match the entry for that L-Page in the logical-to-physical address translation map, that entry in the S-Journal is not valid.”  Tomlin paragraph 0052.)
Claim 6. The method of claim 1, wherein 
consolidating the identified valid memory fragments includes grouping the identified valid memory fragments for the first logical group sequentially in a destination block.  (See rejection of claim 1.  While the physical addresses in a new physical block(s) constitute a sequence, note that without a specific sequence, the language does not require any specific ordering.)     
Claim 9. A memory system comprising: a non-volatile storage having an array of memory blocks storing data that is associated with logical block address (LBA) addresses; and a controller in communication with the memory blocks, the controller configured to: select a source block for data consolidation from the of memory blocks; determine a first logical group in the source block by reading a physical to logical address mapping table associated with the source block and matching a logical group number stored in the physical to logical address mapping table with a logical group number associated with a memory fragments stored in a memory block; load in a cache a first logical-to-physical address mapping table comprising a first group address table (GAT), associated with the first logical group; identify valid memory fragments of the source block that are associated with the first logical group based on whether, for the memory fragments of the first logical group, corresponding memory fragments entries in the first logical to physical address mapping table, having been loaded in to the cache, point to the source block for the memory fragments of the first logical group; and consolidate the identified valid memory fragments associated with the first logical group.  (See rejection of claim 1.)
Claim 10. The memory system of claim 9, wherein the first logical-to-physical address mapping table includes a plurality of memory fragment entries and, for each of the plurality of memory fragment entries, an indication of a corresponding memory block; and the plurality of memory fragment entries included in the first logical to physical address mapping table are associated with the first logical group. (See rejection of claim 2.)
Claim 11. The memory system of claim 10, wherein the first logical-to-physical address mapping table includes 1024 memory fragment entries. (See rejection of claim 3.)
Claim 12. The memory system of claim 10, wherein the controller is further configured to identify valid memory fragments by identifying memory fragments entries that indicate memory fragments corresponding to the source block. (See rejection of claim 4.)
Claim 14. The memory system of claim 9, wherein the controller is further configured to group the identified valid memory fragments for the first logical group sequentially in a destination block. (See rejection of claim 6.)
Claim 17. A method for operating a memory system having a controller and blocks of memory, the method comprising: selecting a source block for data consolidation from blocks of memory; determining a first logical group in the source block by reading a physical to logical address mapping table associated with the source block and matching a logical group number stored in the physical to logical address mapping table with a logical group number associated with a memory fragment stored in a memory block; loading in a cache a first logical-to-physical address mapping table, comprising a first group address table (GAT), associated with the first logical group, (See rejection of claim 1.) wherein the first logical-to-physical address mapping table includes a plurality of memory fragment entries and for each of the plurality of memory fragment entries an indication of a corresponding memory block, and the plurality of memory fragments entries included in the first logical to physical address mapping table are associated with the first logical group; (See rejection of claim 2.) determining valid memory (See rejection of claim 1.) and consolidating the determined valid memory fragments associated with the first logical group. (See rejection of claim 1.)
Claim 18. The method of claim 17, wherein consolidating the determined valid memory fragments includes grouping the determined valid memory fragments for the first logical group sequentially in a destination block. (See rejection of claim 6.)
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tomlin, Kim, and Knestele (US 2016/0092138)
Claim 5. The method of claim 1, wherein 
the memory fragments include 4 kilobyte memory fragments. (“A page in an SSD is typically 8-16 kilobytes (KB) in size[.]”  Tomlin paragraph 0002.  
The previously cited art does not expressly teach 4k pages.  
Knestele teaches: “The subject technology is not limited to any particular capacity of flash memory device. For example, storage blocks may each comprise 32, 64, 128, or 512 pages. Additionally, pages may each comprise 512 bytes, 2 KB, 4 KB, or 32 KB. The sectors may each comprise 4 KB, or other sizes such that sectors may be the same size as a page, or there may be multiple sectors per page.”  Knestele paragraph 0030.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Knestele with the previously cited art as an instance of simple substitution of one known element for another to obtain predictable results.  The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components (as shown in the cited art); The substituted components and their functions were known in the art (different page sizes and their functions are shown in the cited art); One of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable (one of ordinary skill in the art could have substituted one page size for another). See MPEP § 2143(I)(B).)
Claim 13. The memory system of claim 9, wherein the memory fragments include 4 kilobyte memory fragments. (See rejection of claim 5.)
Claims 7-8, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tomlin, Kim, and Haswell (US 2019/0057038, filed 2017, different assignee)
Claim 7. The method of claim 1, further comprising, 
reading the physical-to-logical address mapping table associated with the source block and thereby determining a second logical group in the source block and loading a second logical-to-physical address mapping table, comprising a second GAT, associated with the second logical group.  (This reads on carrying out the corresponding portion of claim 1 using a subportion of the overall table (i.e. where the first and second logical-to-physical address mapping tables consist of portions of the total set of logical to physical entries in the device).  With respect to the recited operations, see rejection of claim 1, noting that all references are to repeating processes.   
The previously cited art does not expressly teach a first and a second logical-to-physical address mapping table (i.e. does not teach a plurality of mapping tables or partial mapping tables).
Haswell teaches: “[0012] The use of a part of the volatile memory as a cache for the L2P table, as opposed to requiring sufficient volatile memory to load the entire table at one time, allows less volatile memory (e.g., DRAM or SRAM), to be required.” Haswell paragraph 0012.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Haswell before the effective filing date because breaking up the table into smaller tables allows caching of the subparts of the table without taking up the space required by caching the entire table.  Note also that duplication of the steps of claim 1 on different pages or groups is obvious as a mere duplication of parts.  See MPEP § 2144.04.)
Claim 8. The method of claim 7, further comprising 
identifying, using logical numbers of logical groups included in the second logical-to-physical address mapping table, valid memory fragments of the source block that are associated with the second logical group and consolidating the identified valid memory fragments associated with the second logical group.   (This reads on carrying out the corresponding portion of claim 1 using a subportion of the overall table (i.e. where the first and second logical-to-physical address mapping tables consist of portions of the total set of logical to physical entries in the device).  With respect to the recited operations, see rejection of claim 1, noting that all references are to repeating processes.   Haswell teaches: “[0012] The use of a part of the volatile memory as a cache for the L2P table, as opposed to requiring sufficient volatile memory to load the entire table at one time, allows less volatile memory (e.g., DRAM or SRAM), to be required.” Haswell paragraph 0012.  The motivation given in the rejection of claim 7 applies to this claim as well.)
Claim 15. The memory system of claim 9, wherein the controller is further configured to read the physical-to-logical address mapping table associated with the source block and thereby determining a second logical group in the source block and load a second logical-to-physical address mapping table, comprising a second GAT, associated with the second logical group. (See rejection of claim 7.)
Claim 16. The memory system of claim 15, wherein the controller is further configured to, using logical numbers of logical groups included in the second logical-to-physical address mapping table, valid memory fragments of the source block that are associated with the second logical group and consolidate the identified valid memory fragments associated with the second logical group. (See rejection of claim 8.)
Claim 19. The method of claim 17, further comprising, reading the physical-to-logical address mapping table associated with the source block and thereby determining a second logical group in the source block and loading a second logical-to-physical address mapping table, comprising a second GAT, associated with the second logical group. (See rejection of claim 7.)
Claim 20. The method of claim 19, further comprising determining, using logical numbers of logical groups included the second logical-to- physical address mapping table, valid memory fragments associated with the second logical group in the source block by identifying memory fragments corresponding to the source block and consolidating the valid memory fragments associated with the second logical group. (See rejection of claim 8.)




Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive
Rejections under § 103:
Applicant states that the claims recite an L2P mapping located in the cache being used to identify valid memory fragment (page) arguing that Tomlin fails to teach loading the L2P maps into the cache and accessing loaded maps into the cache (as is claimed in the amended claims).  This is moot because this aspect is taught in Kim.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
FLASH MEMORY PERSISTENT CACHE TECHNIQUES
US 20200201772 A1
"[0018] In certain examples, the memory device can include a second cache, also referred to as a persistent cache 162. The persistent cache 162 can include specific FTL map information. In certain examples, the FTL map information stored in the persistent cache 162 can include mapping information that is anticipated to be accessed more often than other mapping information over a given interval of time or, for example, over the entire interval of operation of the host and memory device. In certain examples, the FTL information stored in the persistent cache 162 can map to basic operating system data of the host and can prevent intermittent reloads of the first cache 161." paragraph 0018.  



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139